UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	April 30, 2016 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 4/30/16 (Unaudited) Putnam RetirementReady 2060 Fund Shares Value Absolute Return Funds (10.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) 40 $396 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 163 1,732 Putnam Absolute Return 700 Fund Class Y (AFF) 538 5,907 Total Absolute Return Funds (cost $8,554) $8,035 Asset Allocation Funds (88.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 5,307 57,845 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 851 12,647 Total Asset Allocation Funds (cost $73,708) $70,492 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 370 $370 Total Fixed Income Funds (cost $370) $370 Total Investments (cost $82,632)(a) $78,897 * Percentages indicated are based on net assets of $79,372 Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund Class Y (AFF) 5,480 $54,252 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 15,955 169,127 Putnam Absolute Return 700 Fund Class Y (AFF) 52,605 577,074 Total Absolute Return Funds (cost $830,860) $800,453 Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 518,766 5,654,554 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 83,373 1,238,928 Total Asset Allocation Funds (cost $6,894,106) $6,893,482 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 35,214 $35,214 Total Fixed Income Funds (cost $35,214) $35,214 Total Investments (cost $7,760,180) (a) $7,729,149 * Percentages indicated are based on net assets of $7,727,551 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.9%)* Putnam Absolute Return 100 Fund Class Y (AFF) 44,239 $437,964 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 75,139 796,471 Putnam Absolute Return 700 Fund Class Y (AFF) 247,727 2,717,564 Total Absolute Return Funds (cost $4,092,222) $3,951,999 Asset Allocation Funds (88.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,957,926 21,341,394 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 736,030 10,937,407 Total Asset Allocation Funds (cost $32,334,968) $32,278,801 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 164,287 $164,287 Total Fixed Income Funds (cost $164,287) $164,287 Total Investments (cost $36,591,477) (a) $36,395,087 * Percentages indicated are based on net assets of $36,388,286 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 76,207 $754,449 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 77,654 823,127 Putnam Absolute Return 700 Fund Class Y (AFF) 256,032 2,808,674 Total Absolute Return Funds (cost $4,571,781) $4,386,250 Asset Allocation Funds (87.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,409,451 15,363,016 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,192,167 17,715,607 Total Asset Allocation Funds (cost $33,455,037) $33,078,623 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 168,521 $168,521 Total Fixed Income Funds (cost $168,521) $168,521 Total Investments (cost $38,195,339) (a) $37,633,394 * Percentages indicated are based on net assets of $37,625,776 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (14.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 223,859 $2,216,200 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 298,632 3,165,502 Putnam Absolute Return 700 Fund Class Y (AFF) 641,827 7,040,847 Total Absolute Return Funds (cost $12,790,613) $12,422,549 Asset Allocation Funds (84.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,347,686 14,689,779 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 4,053,541 60,235,614 Total Asset Allocation Funds (cost $75,340,486) $74,925,393 Fixed Income Funds (1.2%)* Putnam Money Market Fund Class A (AFF) 1,099,525 $1,099,525 Total Fixed Income Funds (cost $1,099,525) $1,099,525 Total Investments (cost $89,230,624) (a) $88,447,467 * Percentages indicated are based on net assets of $88,430,586 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (19.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) 164,561 $1,629,150 Putnam Absolute Return 300 Fund Class Y (AFF) 82,436 785,619 Putnam Absolute Return 500 Fund Class Y (AFF) 304,878 3,231,701 Putnam Absolute Return 700 Fund Class Y (AFF) 619,208 6,792,709 Total Absolute Return Funds (cost $13,051,746) $12,439,179 Asset Allocation Funds (78.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 479,877 $6,507,126 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 2,980,017 44,283,058 Total Asset Allocation Funds (cost $52,273,101) $50,790,184 Fixed Income Funds (2.7%)* Putnam Money Market Fund Class A (AFF) 1,777,968 $1,777,968 Total Fixed Income Funds (cost $1,777,968) $1,777,968 Total Investments (cost $67,102,815) (a) $65,007,331 * Percentages indicated are based on net assets of $64,994,390 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (27.4%)* Putnam Absolute Return 100 Fund Class Y (AFF) 459,482 $4,548,873 Putnam Absolute Return 300 Fund Class Y (AFF) 586,081 5,585,352 Putnam Absolute Return 500 Fund Class Y (AFF) 709,444 7,520,109 Putnam Absolute Return 700 Fund Class Y (AFF) 1,532,334 16,809,708 Total Absolute Return Funds (cost $35,468,455) $34,464,042 Asset Allocation Funds (69.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 3,720,980 $50,456,494 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 2,471,951 36,733,194 Total Asset Allocation Funds (cost $87,680,679) $87,189,688 Fixed Income Funds (3.4%)* Putnam Money Market Fund Class A (AFF) 4,321,365 $4,321,365 Total Fixed Income Funds (cost $4,321,365) $4,321,365 Total Investments (cost $127,470,499)(a) $125,975,095 * Percentages indicated are based on net assets of $125,950,224 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (36.8%)* Putnam Absolute Return 100 Fund Class Y (AFF) 346,510 $3,430,444 Putnam Absolute Return 300 Fund Class Y (AFF) 646,335 6,159,575 Putnam Absolute Return 500 Fund Class Y (AFF) 682,981 7,239,601 Putnam Absolute Return 700 Fund Class Y (AFF) 904,931 9,927,088 Total Absolute Return Funds (cost $27,852,744) $26,756,708 Asset Allocation Funds (58.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 2,874,887 $38,983,468 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 360,786 3,640,327 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $43,544,666) $42,623,795 Fixed Income Funds (4.6%)* Putnam Money Market Fund Class A (AFF) 3,366,392 $3,366,392 Total Fixed Income Funds (cost $3,366,392) $3,366,392 Total Investments (cost $74,763,802)(a) $72,746,895 * Percentages indicated are based on net assets of $72,732,306 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (47.3%)* Putnam Absolute Return 100 Fund Class Y (AFF) 730,416 $7,231,120 Putnam Absolute Return 300 Fund Class Y (AFF) 1,600,679 15,254,471 Putnam Absolute Return 500 Fund Class Y (AFF) 2,255,686 23,910,270 Putnam Absolute Return 700 Fund Class Y (AFF) 948,960 10,410,090 Total Absolute Return Funds (cost $57,897,896) $56,805,951 Asset Allocation Funds (46.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 2,217,827 $30,073,736 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 2,585,217 26,084,838 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $56,470,253) $56,158,574 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 7,107,756 $7,107,756 Total Fixed Income Funds (cost $7,107,756) $7,107,756 Total Investments (cost $121,475,905)(a) $120,072,281 * Percentages indicated are based on net assets of $120,046,656 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) 622,147 $6,159,259 Putnam Absolute Return 300 Fund Class Y (AFF) 1,515,078 14,438,693 Putnam Absolute Return 500 Fund Class Y (AFF) 1,920,903 20,361,571 Putnam Absolute Return 700 Fund Class Y (AFF) — — Total Absolute Return Funds (cost $43,024,355) $40,959,523 Asset Allocation Funds (34.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 2,300,560 23,212,649 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $24,118,251) $23,212,649 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 4,031,657 $4,031,657 Total Fixed Income Funds (cost $4,031,657) $4,031,657 Total Investments (cost $71,174,263)(a) $68,203,829 * Percentages indicated are based on net assets of $68,188,793 Notes to The fund's portfolio Unless noted otherwise, the notes to the funds' portfolios are for the close of each fund's reporting period, which ran from August 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Cost for federal income tax purposes Putnam RetirementReady 2060 Fund $459 $(4,194) $(3,735) $82,632 Putnam RetirementReady 2055 Fund 157,886 (459,550) (301,664) 8,030,813 Putnam RetirementReady 2050 Fund 665,324 (2,144,483) (1,479,159) 37,874,246 Putnam RetirementReady 2045 Fund 656,242 (2,619,977) (1,963,735) 39,597,129 Putnam RetirementReady 2040 Fund 1,477,456 (4,798,939) (3,321,483) 91,768,950 Putnam RetirementReady 2035 Fund 759,770 (4,068,764) (3,308,994) 68,316,325 Putnam RetirementReady 2030 Fund 26,496 (3,079,185) (3,052,689) 129,027,784 Putnam RetirementReady 2025 Fund 452,649 (2,656,907) (2,204,258) 74,951,153 Putnam RetirementReady 2020 Fund 171,304 (2,493,869) (2,322,565) 122,394,846 Putnam Retirement Income Fund Lifestyle 1 102,607 (3,236,114) (3,133,507) 71,337,336 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2060 Fund $78,897 $— $— $78,897 Putnam RetirementReady 2055 Fund 7,729,149 — — 7,729,149 Putnam RetirementReady 2050 Fund 36,395,087 — — 36,395,087 Putnam RetirementReady 2045 Fund 37,633,394 — — 37,633,394 Putnam RetirementReady 2040 Fund 88,447,467 — — 88,447,467 Putnam RetirementReady 2035 Fund 65,007,331 — — 65,007,331 Putnam RetirementReady 2030 Fund 125,975,095 — — 125,975,095 Putnam RetirementReady 2025 Fund 72,746,895 — — 72,746,895 Putnam RetirementReady 2020 Fund 120,072,281 — — 120,072,281 Putnam Retirement Income Fund Lifestyle 1 68,203,829 — — 68,203,829 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2060 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $— $457 $54 $5 $— $396 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y — 2,060 218 63 12 1,732 Putnam Absolute Return 700 Fund Class Y — 7,131 709 303 44 5,907 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y — 67,837 6,747 489 1,172 57,845 Putnam Dynamic Asset Allocation Growth Fund Class Y — 15,027 1,574 174 422 12,647 Putnam Money Market Fund Class A — 520 150 — — 370 Totals $— $93,032 $9,452 $1,034 $1,650 $78,897 Putnam RetirementReady 2055 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $31,467 $62,536 $38,757 $805 $— $54,252 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 117,611 200,181 135,517 6,678 1,277 169,127 Putnam Absolute Return 700 Fund Class Y 403,037 694,519 457,035 32,443 4,707 577,074 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 3,895,552 6,401,056 4,226,767 55,509 133,056 5,654,554 Putnam Dynamic Asset Allocation Growth Fund Class Y 849,600 1,418,773 930,510 19,573 47,372 1,238,928 Putnam Money Market Fund Class A 24,109 52,680 41,575 — — 35,214 Totals $5,321,376 $8,829,745 $5,830,161 $115,008 $186,412 $7,729,149 Putnam RetirementReady 2050 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $260,012 $518,396 $332,074 $6,719 $— $437,964 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 582,896 959,241 681,783 32,521 6,220 796,471 Putnam Absolute Return 700 Fund Class Y 1,997,232 3,327,494 2,298,280 158,004 22,924 2,717,564 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 16,432,261 24,925,483 18,257,397 215,004 515,352 21,341,394 Putnam Dynamic Asset Allocation Growth Fund Class Y 6,974,446 13,262,573 8,465,999 177,288 429,099 10,937,407 Putnam Money Market Fund Class A 116,808 247,662 200,182 10 — 164,287 Totals $26,363,655 $43,240,849 $30,235,715 $589,546 $973,595 $36,395,087 Putnam RetirementReady 2045 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $555,042 $710,110 $495,715 $11,754 $— $754,449 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 691,293 805,428 605,414 34,123 6,526 823,127 Putnam Absolute Return 700 Fund Class Y 2,368,679 2,810,698 2,040,708 165,789 24,053 2,808,674 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 14,042,927 14,503,304 11,798,048 157,541 377,618 15,363,016 Putnam Dynamic Asset Allocation Growth Fund Class Y 13,451,150 17,505,922 11,797,190 292,382 707,664 17,715,607 Putnam Money Market Fund Class A 138,172 220,901 190,552 10 — 168,521 Totals $31,247,263 $36,556,363 $26,927,627 $661,599 $1,115,861 $37,633,394 Putnam RetirementReady 2040 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,931,564 $3,138,517 $2,806,642 $34,938 $— $2,216,200 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 2,032,492 4,430,235 3,046,182 132,774 25,394 3,165,502 Putnam Absolute Return 700 Fund Class Y 5,139,140 9,841,703 7,126,365 420,408 60,994 7,040,847 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 14,811,887 21,690,340 20,238,278 152,373 365,231 14,689,779 Putnam Dynamic Asset Allocation Growth Fund Class Y 40,960,909 83,146,948 59,037,372 1,005,264 2,433,083 60,235,614 Putnam Money Market Fund Class A 290,121 1,892,201 1,082,797 65 — 1,099,525 Totals $65,166,113 $124,139,944 $93,337,636 $1,745,822 $2,884,702 $88,447,467 Putnam RetirementReady 2035 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,418,730 $1,450,773 $1,204,470 $26,940 $— $1,629,150 Putnam Absolute Return 300 Fund Class Y 512,175 827,626 501,657 33,471 — 785,619 Putnam Absolute Return 500 Fund Class Y 2,660,102 3,045,516 2,195,434 142,253 27,207 3,231,701 Putnam Absolute Return 700 Fund Class Y 5,812,133 6,473,559 4,654,836 425,752 61,770 6,792,709 Putnam Dynamic Asset Allocation Balanced Fund Class Y 4,545,148 6,696,355 4,271,442 75,333 315,313 6,507,126 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 2,071,584 548,487 2,403,547 7 16 — Putnam Dynamic Asset Allocation Growth Fund Class Y 39,048,243 40,485,944 31,001,515 777,677 1,882,243 44,283,058 Putnam Money Market Fund Class A 1,393,368 1,713,659 1,329,058 122 — 1,777,968 Totals $57,461,483 $61,241,919 $47,561,959 $1,481,555 $2,286,549 $65,007,331 Putnam RetirementReady 2030 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $3,253,687 $5,479,484 $4,090,937 $72,159 $— $4,548,873 Putnam Absolute Return 300 Fund Class Y 3,454,519 7,317,824 4,826,788 228,309 — 5,585,352 Putnam Absolute Return 500 Fund Class Y 5,653,517 9,355,990 6,869,844 317,496 60,723 7,520,109 Putnam Absolute Return 700 Fund Class Y 12,636,818 21,403,870 15,270,023 1,010,502 146,608 16,809,708 Putnam Dynamic Asset Allocation Balanced Fund Class Y 32,688,707 65,971,731 44,783,385 564,742 2,331,260 50,456,494 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 36,017,681 48,328,496 43,735,982 614,932 1,488,344 36,733,194 Putnam Money Market Fund Class A 3,211,183 5,330,592 4,220,410 219 — 4,321,365 Totals $96,916,112 $163,187,987 $123,797,369 $2,808,359 $4,026,935 $125,975,095 Putnam RetirementReady 2025 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,777,243 $3,234,783 $2,505,942 $57,585 $— $3,430,444 Putnam Absolute Return 300 Fund Class Y 4,642,048 6,349,136 4,408,928 266,411 — 6,159,575 Putnam Absolute Return 500 Fund Class Y 5,660,953 7,461,339 5,257,557 323,387 61,850 7,239,601 Putnam Absolute Return 700 Fund Class Y 8,598,021 10,043,798 7,467,264 631,283 91,589 9,927,088 Putnam Dynamic Asset Allocation Balanced Fund Class Y 32,604,260 38,967,531 29,352,067 466,860 1,920,864 38,983,468 Putnam Dynamic Asset Allocation Conservative Fund Class Y 1,873,382 4,470,223 2,496,805 48,431 186,401 3,640,327 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 3,622,910 880,118 4,191,140 — — — Putnam Money Market Fund Class A 2,749,163 3,247,380 2,630,151 125 — 3,366,392 Totals $62,527,980 $74,654,308 $58,309,854 $1,794,082 $2,260,704 $72,746,895 Putnam RetirementReady 2020 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $4,899,700 $9,140,302 $6,669,003 $112,192 $— $7,231,120 Putnam Absolute Return 300 Fund Class Y 9,827,310 20,129,019 13,758,912 610,110 — 15,254,471 Putnam Absolute Return 500 Fund Class Y 15,233,981 32,222,218 21,690,180 987,270 188,822 23,910,270 Putnam Absolute Return 700 Fund Class Y 8,736,892 14,134,064 11,239,811 610,972 88,642 10,410,090 Putnam Dynamic Asset Allocation Balanced Fund Class Y 26,125,385 40,097,553 33,641,940 353,723 1,353,733 30,073,736 Putnam Dynamic Asset Allocation Conservative Fund Class Y 15,812,207 35,624,793 23,870,147 334,492 1,223,762 26,084,838 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 4,860,261 9,055,209 6,807,714 444 — 7,107,756 Totals $85,495,736 $160,403,158 $117,677,707 $3,009,203 $2,854,959 $120,072,281 Putnam Retirement Income Fund Lifestyle 1 Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,920,614 $6,968,106 $2,569,990 $117,345 $— $6,159,259 Putnam Absolute Return 300 Fund Class Y 4,494,590 17,026,338 5,926,338 708,728 — 14,438,693 Putnam Absolute Return 500 Fund Class Y 6,526,249 24,133,291 8,420,816 1,026,810 196,384 20,361,571 Putnam Absolute Return 700 Fund Class Y — Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y 7,342,378 27,502,814 9,921,374 262,260 1,325,998 23,212,649 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,269,568 4,581,683 1,819,593 120 — 4,031,657 Totals $21,553,399 $80,212,232 $28,658,111 $2,115,263 $1,522,382 $68,203,829 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2016
